Name: Commission Regulation (EU) 2018/678 of 3 May 2018 amending and correcting Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council as regards certain flavouring substances (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: consumption;  food technology;  foodstuff;  health;  marketing
 Date Published: nan

 4.5.2018 EN Official Journal of the European Union L 114/13 COMMISSION REGULATION (EU) 2018/678 of 3 May 2018 amending and correcting Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council as regards certain flavouring substances (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1334/2008 of the European Parliament and of the Council of 16 December 2008 on flavourings and certain food ingredients with flavouring properties for use in and on foods and amending Council Regulation (EEC) No 1601/91, Regulations (EC) No 2232/96 and (EC) No 110/2008 and Directive 2000/13/EC (1), and in particular Article 11(3) thereof, Having regard to Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (2), and in particular Article 7(5) thereof, Whereas: (1) Annex I to Regulation (EC) No 1334/2008 lays down a Union list of flavourings and source materials for use in food and their conditions of use. (2) Commission Implementing Regulation (EU) No 872/2012 (3) adopted the list of flavouring substances and introduced it as Part A of Annex I to Regulation (EC) No 1334/2008. (3) Part A of the Union list contains both evaluated flavouring substances, which are assigned no footnotes, and flavouring substances under evaluation, which are identified by footnote references 1 to 4 on the that list. (4) The European Food Safety Authority ('the Authority') has completed the assessment of the substances included in the Union list with the following FL numbers: 09.931, 13.058, 15.004, 15.057, 15.079, 15.109, 15.113, 16.090 and 16.111. Those substances were listed as flavouring substances under evaluation in 2012. They have now been assessed by the Authority in the following flavouring group evaluations: evaluation FGE.72rev1 (4) (substance with FL-No 09.931), evaluation FGE.21rev4 (5) (substances with FL-Nos 15.057 and 15.079), evaluation FGE.76rev1 (6) (substances with FL-Nos 15.004, 15.109 and 15.113), evaluations FGE.94 (7) and FGE.94rev.2 (8) (substance with FL-No 16.090), evaluations FGE.94rev.1 (9) and FGE94rev.2 (10) (substance with FL-No 16.111), and evaluation FGE.67rev2 (11) (substance with FL-No 13.058). The Authority concluded that those flavouring substances do not give rise to safety concerns at the estimated levels of dietary intakes. (5) Therefore, those flavouring substances should be listed as evaluated substances and the footnote references 1 to 4 should be deleted from the entries concerned. (6) In addition, two errors have been identified in the Union list as regards the name of the substance with FL-No 12.054 and the identification numbers of the substance with FL-No 17.038. Those errors should be corrected. (7) Part A of Annex I to Regulation (EC) No 1334/2008 should be amended and corrected accordingly. (8) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part A of Annex I to Regulation (EC) No 1334/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 May 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 34. (2) OJ L 354, 31.12.2008, p. 1. (3) Commission Implementing Regulation (EU) No 872/2012 of 1 October 2012 adopting the list of flavouring substances provided for by Regulation (EC) No 2232/96 of the European Parliament and of the Council, introducing it in Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council and repealing Commission Regulation (EC) No 1565/2000 and Commission Decision 1999/217/EC (OJ L 267, 2.10.2012, p. 1). (4) EFSA Journal 2013;11(10):3392 (5) EFSA Journal 2013;11(11):3451 (6) EFSA Journal 2013;11(11):3455 (7) EFSA Journal 2010; 8(5):1338 (8) EFSA Journal 2014;12(4):3622 (9) EFSA Journal 2012;10(6):2747 (10) EFSA Journal 2014;12(4):3622 (11) EFSA Journal 2015; 13(5):4115 ANNEX Section 2 of Part A of Annex I to Regulation (EC) No 1334/2008 is amended as follows: (1) The entry concerning FL-No 09.931 is replaced by the following: 09.931 2,6-Dimethyl-2,5,7-octatriene-1-ol acetate 999999-91-4 1226 EFSA (2) The entry concerning FL-No 12.054 is replaced by the following: 12.054 2-Ethylthiophenol 4500-58-7 529 11666 JECFA (3) The entry concerning FL-No 13.058 is replaced by the following: 13.058 3-(5-Methyl-2-furyl) butanal 31704-80-0 1500 10355 EFSA (4) The entry concerning FL-No 15.004 is replaced by the following: 15.004 5-Methyl-2-thiophenecarbaldehyde 13679-70-4 1050 2203 EFSA (5) The entry concerning FL-No 15.057 is replaced by the following: 15.057 4,6-Dimethyl-2-(1-methylethyl)dihydro-1,3,5-dithiazine 104691-40-9 At least 44 % isopropyl-4,6-dimethyl and 27 % 4-isopropyl-2,6-dimethyl; secondary components at least 24 % 2,4,6-trimethyldihydro-1,3,5-dithiazine; 6-methyl-2,4- diisopropyl-1,3,5-dithiazine; 4-methyl-2,6- diisopropyl-1,3,5-dithiazine; 2,4,6-triisopropyl-dihydro-1,3,5-dithiazine EFSA (6) The entry concerning FL-No 15.079 is replaced by the following: 15.079 2-Isobutyldihydro-4,6- dimethyl-1,3,5- dithiazine 101517-87-7 At least 64 % 2-isobutyl-4,6-dimethyl and 18 % 4-isobutyl-2,6-dimethyl; secondary components at least 13 % 2,4,6-trimethyl- 1,3,5-dithiazine; 2,4-diisobutyl-6-methyl- 1,3,5-dithiazine; 2,6-dimethyl-4- butyldihydro-1,3,5-dithiazine; substituted 1,3,5-thiadiazine EFSA (7) The entry concerning FL-No 15.109 is replaced by the following: 15.109 2,4,6-Trimethyldihydro-1,3,5(4H)- dithiazine 638-17-5 1049 11649 EFSA (8) The entry concerning FL-No 15.113 is replaced by the following: 15.113 5,6-Dihydro-2,4,6- tris(2-methylpropyl)4H-1,3,5-dithiazine 74595-94-1 1048 EFSA (9) The entry concerning FL-No 16.090 is replaced by the following: 16.090 3-(3,4-Dimethoxyphenyl)-N-[2-(3,4-dimethoxyphenyl)-ethyl]- acrylamide 69444-90-2 1777 EFSA (10) The entry concerning FL-No 16.111 is replaced by the following: 16.111 Glycine, N- [[(1R,2S,5R)-5-methyl- 2-(1-methylethyl)cyclohexyl]carbonyl]-, ethyl ester. 68489-14-5 1776 EFSA (11) The entry concerning FL-No 17.038 is replaced by the following: 17.038 gamma-Glutamyl-valyl-glycine 38837-70-6 2123 5-oxo-L-prolyl-L-valyl-glycine (PCA-Val-Gly) and L-alpha-glutamyl-L-valyl-glycine less than 0,7 %, L-gamma-glutamyl-L-valyl-L-valyl-glycine less than 2,0 %, Toluene not detectable (l.o.d. 10 mg/kg) Restrictions for use as a flavouring substance: In category 1  not more than 50 mg/kg In categories 2 and 5  not more than 60 mg/kg In category 6.3, breakfast cereals  not more than 160 mg/kg In category 7.2  not more than 60 mg/kg In category 8  not more than 45 mg/kg In category 12  not more than 160 mg/kg In category 14.1  not more than 15 mg/kg In category 15  not more than 160 mg/kg EFSA